Per Curiam:
The elaborate argument of the appellant has failed to convince us that we committed any error when this case was here before : See Kunes v. McCloskey, 115 Pa. 461. There appears to be an impression prevailing to some extent with the bar that two judgments in this court are as essential to settle a title in ejectment, as are two verdicts at law in the court below. We do not care to re-open the discussion; it is sufficient to repeat what was said near the close of the opinion in 115 Pa. 468: “ The sale of the Joseph Taylor having been prior to the sale of the Robert Irwin, it is difficult to see how the treasurer’s deed conveyed to the county more than the residue of the *247Robert Irwin; that is to say, what remained outside of it after the sale of the Joseph Taylor in June preceding.” Under such circumstances, we do not think it was error to apply the rule in Hunter v. Albright, 5 W. & S. 423.
Judgment affirmed.